Richard Thompson, 610-436-5582, P.O. Box 463, West Chester, PA 19380

                                                                         In the Twelfth Court of Appeals
                                                                            1517 W. Front St., Suite 354
                                                                                    Tyler, Texas 75702
                                                                    Tel 903 593 8471, Fax 903 593 2193

                                                                               Appeal: 12-15-00226-CV

                                                                      From: Cause No. 2014-0349-CCL2


     Richard Thompson (heir in Estate of Wm. McGeorge)

             vs.



     Blackberry LC (aka Bob Anderson, Esq.) fax 903 232 1881




        Memo of Law on Partition Sales: Parties and shares not resolved prior to private sale for
     $75,000 (90% of $84,500 shortfall) calculated to bring Anderson's $84,600 prior payout* up to
               the $169,100 Tax Assessment, and the conflict of Tony Roling to the class

f,   Partition by sale requires all parties be heard and their rightful shares determined prior to sale,
     see article by James Willis, Esq., EXH. A, but Thompson was not heard, alleged shares due John
     Shoemaker's non-existent heirs commandeered by Anderson, the property was sold secretly at
     less than half its accessed value (unless a ploy to increase the $84,600 Anderson paid McGeorge
     in order to validate County taxes), and Anderson's co-owner Roling got a gift of $5,861.

     Partition by sale requires the entire property be sold, the figures suggest only half was sold - a
     pre-partitioning created by Anderson's liability to the McGeorge Estate. Anderson was trying to
     have heirs sign over their shares or sell them for $600/acre, see his letter to Ethelwynn Bowen
     and her refusal, EXH. B, When this failed he asked the court to sell it, pay off the minority
     holders to give him clear title. The court obliged, but some heirs are unknown and their shares
     may remain in court registry for perpetuity, at least one heir (me) refused payment, and the
     pre-agreed buyer, Anderson, had already paid $84,600 - so this was not the typical partition by
     sale prescribed by law. Partitioning by sale (unlike partitioning in kind) is a misnomer - it is a
     forced cashiering of defendants at an artificial price decided by the court, not the market.

~T   From Thompson's pleading that either Anderson's price was too low, or the tax assessment too
     high, see my faxed testimony at 10-23-14 hearing, EXH. C, the court apparently agreed that it
     was better to have Anderson meet the taxed price than cut county assessments in half. So the
      Receiver said, and the court agreed, Anderson should make up the difference (avoiding
      appearance of foul play). Several fatal flaws resulted, see distribution order of 8/3/15, EXH D:

      Anderson's $75,000 is not the property value, is not restitution to heirs and cannot be termed a
 f    'sale" under partition law; $34,290, or 45.72% went back to him ($29,654, $3565, and $1941)
      because distribution is based on prior purchases at only $600/acre. Lawyers got $18,670
      (Moore $1800, Reader $12644, Echols $4126), and shareholders paid off for only $22,040.

      By ordering a sale [to the Plaintiff] before determining the distribution, the fix was in, i.e., the
 h-
      larger Anderson's share, the less his cost to match the County tax assessment.

 /    "Defendant" Tony Roling, who also obtained his shares under the rubic of driller rights giving
      unlimited use of land and water, benefited from this charade for $5861 - his interest in the
      litigation conflicts with the heirs, (he is not in the same class) - trial court made his position
      superior to the heirs he swindled. He did not sell to Anderson because the price was too low -
      the same figure he used to beguile heirs. His acquiescence was detrimental to class, but his
      separation would also expose Anderson's double dealing - as co-owners they shared a common
      secret in taking the estate at half price - this remains an unresolved dilemma for the court.

*^    Because Anderson had locked up an alleged 87% (illegal) interest, and most of the remainder
      belonged to unknown heirs who may never be paid, the sale was total sham, serving the court's
      appointed receiver and ad litem, and Roling - Anderson's share is now confused - only 57%,
      according to the court's distribution, see EXH. D.

^     The concocted half sale could not award Anderson the shares held by unknown heirs (nor those
      of Harold McGeorge - whom I petition to represent).

Oi^   The $75,000 was nothing more than a personal accommodation by the court under color of law
      - the mantle of a third party receivership; in no way was it a sale, open to other buyers - it was
      a capricious and prejudicial judgment to cover-up decades of uncompensated surface use,

      The Clerk of the Twelfth Court has advised that my Memo of Law on Surface Rights needs be
(0.
      couched as a motion, and so might rule this memo, however, Appellant has already moved the
      court by his appeal, and prior motions can be augmented, supplemented or modified as new
      facts are discovered. The court is at liberty to consider these memos, and Appellee free to
      respond. Indeed, it is incumbent on the court to consider all pertinent case law and to make
      inquiry where necessary. It has instructed the County Court to forward the record (replete with
      corrupted docket) which it could have done without demanding $320 or shutting down appeal.

 i/   Trial court has erred in releasing monies while the case is on appeal - notice of payout was
      dated 8/6/15, just three days after final order of 8/3/15, preempting the normal 10 day time to
     give notice of appeal - which I gave on 8/12/15; the amount is contested, distribution of shares
     is contested because of collusive fraud, and the whole preceding contested because Anderson
     had a conflict of interest with Estate Executor and no business contact with Thompson.

1^, In my answerto lawsuit Irepudiated my mother's acquiescence - Marjorie Thompson, 1/24                    th



     interest (as her agent I had been duped), and that should appear on the County record as
     unsold ownership, all other shares to be recalculated - failure to do so would be confiscation.

j -z The conveyance of 87% of the estate by Executor Royal McGeorge, who neverdivulged the tax
     assessment - which he knew and was paying - is prima facia evidence of collusion against the
     McGeorge Estate, and the $75,000 make up at my urging proof land had been taken wrongfully.

jU   To compound the mischief, Executor kept the $84,600 - "to reimburse him for the taxes he paid
     in our behalf." Had he charged for use of land and water the taxes would have been covered.

•^   The estate remains in de facto receivership with Anderson the apparent CEO, its earnings still
     due and payable to those who appealed, or who may appeal in the future when they realize the
     Executor did not protect their interest. Anderson is still liable to heirs for at least $169,100, free
     to clawback the $84,600 he paid Executor, and accountable for lost revenue.

     (Anderson complained he only learned of appeal through Bradley Echols, but Echols was the
ib
     attorney for Receiver who served final order on Thompson, thus my notice went to Echols who
     was the ostensible agent for Plaintiff.)

     *Based on Anderson's 87% claim against 162 acres @ $600/acre ($97,200 x .87 = $84,564)



     I hereby certify this reply has been served on Appellee, 11/30/15 by First Class Mail.

     Verified true and correct to the best of my knowledge, under penalty of law.




     Richard Thompson

     12/16/15



                                                         (Blackberry - Memo on Partition by Sale & Roling 12-16-15)
                                                                                                                            £y/4
DAVID J. WILLIS ATTORNEY
http://www.LoneStarLandLaw.com
Copyright ©2013. All rights reserved worldwide.


                                   Partitions of Texas Property
                                                      by David J. Willis
                                                      Attorney at Law

     "Partition" is the legal term referring to division of real property among joint owners. It may be voluntary, by
agreement or partition deed; or, if no agreement is reached, one or more joint owners may seek a court-ordered
division by means of a partition suit. It is also possible to file a "friendly" partition action if the parties desire a court
decree that ratifies their agreement. Note that partition is not the appropriate remedy when there is no common title or
title is in dispute.

    There are two kinds of judicially-ordered partition: partition in kind, which refers to the actual physical division of
land by metes and bounds; and a judicially-ordered sale of the property, when partition in kind is not feasible or
cannot be achieved fairly and equitably.

     The right to a partition is absolute so long as the petitioning party is a joint owner of the land to be partitioned
and has an equal right to possess it with the other joint owners, subject to any leases. There is no effective defense
to such an action that is properly brought by someone who qualifies. Spires v. Hoover, 466 S.W.2d 344, 346
(Tex.App. - El Paso 1971, writ refd n.r.e). However, the right to partition may be waived or contracted away. The real
fight in many partition cases is about the pro rata shares of the parties and whether or not the property should be
partitioned in kind or sold.

     Originally an equitable proceeding at common law, partition is now a statutory action. The applicable law is set
forth in Texas Property Code Sec. 23.001 et seq. and Rule 756 et seq. of the Texas Rules of Civil Procedure. Sec.
23.002 specifies that jurisdiction lies in the district court in the county in which the property is located. Rule 756 and
the rules that follow set forth the procedure necessary to accomplish a fair and equitable partition. Other than the
specific requirements contained in Sec. 23.001 et seq. and Rule 756 et seq., partition cases are governed by the
same rules and procedures as other civil cases, including entitlement to a jury trial. All parties with an interest in the
property must be joined in the litigation.

       The goal of a partition suit is well defined. "In a partition suit, the trial court determines whether the partition will
be by sale or in kind, the share or interest of the joint owners or claimants, and all questions of law or equity affecting
title. The court then allocates to the parties their rightful shares or tracts." Johnson v. Johnson-McHenry, 978 S.W.2d
142, 144 (Tex.App. - Austin 1998, no pet). Although a partition action does not generally contemplate monetary
damages (except in the event of waste to the property), auxiliary relief such as an accounting for rents and profits
may be requested. Contribution and reimbursement issues may also arise as to taxes paid, improvements made, and
expenses incurred in connection with the property.

      The law favors partition in kind over partition by sale. "The court . . . decides whether the property is 'susceptible
to partition;' and if not . . . orders a sale of the property." Spigener v. Wallis, 80 S.W.3d 174, 178 (Tex.App.- Tyler
1979, no writ). Susceptibility to partition varies according to the type of property; clearly, a 100 acre farm may lend
itself favorably to partition in kind while a single-family residence on a lot and block may not. Economic factors are
also a factor. "Ifthe property can be divided in kind without materially impairing its value, a sale will not be ordered. . .
." Cecola v. Ruley, 12 S.W.3d 848, 855 (Tex.App.- Texarkana 2000, no pet.). Sales of property are conducted by the
sheriff or the constable as in other executions upon judgments; alternatively, the court may direct that a receiver be
appointed to sell the property at private or public sale. The proceeds of the sale are returned to the court for
distribution.


     Note that if the property is sold at public auction, the sheriff is required to notify the parties of the date and time
of sale. Gibson v. Smith, 511 S.W.2d 327, 328 (Civ.App.-Tyler 1974, no writ). Any party to the suit may bid on the
property along with other members of the public.

     Rule 761 provides that if the property can be fairly and equitably divided into separate tracts, then the court shall
appoint three or more "competent and disinterested persons" to act as commissioners in designing a plan to divide
the land, arrive at an estimated value of each share, and allot the shares among the various owners. The
commissioners are appointed by means of a "Writ of Partition" that is issued by the clerk of court and accompanied
by the court's order directing that the property be partitioned. The Writ of Partition may also appoint a surveyor to
assist the commissioners. A report is then prepared and submitted for the court's approval. The parties to the suit
have 30 days to file objections to the report. If objections are filed, the court must hold a trial on the objections. The
court then enters a judgment that may be appealed as in other civil cases, but the appellate court is directed by Rule
781 to give preference on its docket to an appeal of a partition judgment.

     If the partition is "in kind," the final decree results in the parties obtaining exclusive use and possession of their
respective tracts along with the power to dispose of same as they see fit, without consent or involvement by the
previous joint owners. The judgment, however, does not create any warranties of title that did not exist before.

     Costs in a partition action are paid by each party pro rata according to the value of that party's partitioned share.
However, the considerable expense and delay involved in meeting the procedural requirements of a partition suit are
a powerful incentive for the parties to settle. If a receiver is appointed, the cost (paid for by the sales proceeds) can
be disastrous. A surveyor and appraisers are often employed. Additionally, since sheriff sales do not generally obtain
the best possible price for real property, the parties should carefully consider the advisability of reaching a settlement
agreement that provides for private sale of the property (ie., without court involvement) at fair market value.



                                                      DISCLAIMER


    Information in this article is proved for general educational purposes only and is not offered as legal advice upon
which anyone may rely. Legal counsel relating to your individual needs and circumstances is advisable before taking
any action that has legal consequences. Consult
                                      Bob Anderson
                                   2110 Horseshoe Lane
                              Longview, Texas 75605-5628
                  Telephone: 903.232.1885 / Fax: 903.232.1881
                           e-mail: banderson@smeadlaw.com

                                          July 19, 2013


Ethelwynn Clark Bowen
1128 Sky Hawk Mountain Road
Hiawassee, Georgia 30546


Re:    McGeorge Estate
       Gregg County, Texas


Dear Ms. Bowen:


       This is a follow-up to our phone conversation regarding a very small surface interest
that you inherited in Gregg County, Texas, from a distant relative, John Shoemaker. For
background, this tract was originally acquired by your great-grandfather and great-
grandmother, William McGeorge, Jr., and wife, Mary McGeorge. Upon their deaths the interest
passed to their eight children which included your grandmother, Ethelwynn Schoff. On
Ethelwynn Schoff's death, her undivided l/8th went to her four children, including your mother,
Muriel Schoff Clark. Your mother would have inherited a l/32nd interest. Your mother died
June 29, 1989, per Supplemental Affidavit filed in the Deed Records of Gregg County, and upon
her death her interest passed entirely to you. My understanding is that your mother had
another child that predeceased her and who did not have children. You then sold all of your
interest in 1992 to Tony Roling. A copy of this deed is enclosed.

       You inherited an additional interest in 2003 when a distant relative, John Shoemaker,
died without a will, without children, and without a surviving spouse. He also had no siblings
and his mother predeceased him. His mother was Mabel Shoemaker, who was a sister to your
grandmother, Ethelwynn McGeorge Schoff. Because of these facts, 1/2 of John Shoemaker's
interest passed to his maternal kindred, and 1/2 to his paternal kindred, that is, 1/2 of what
John Shoemaker owned has to be traced back to his grandfather and grandmother, William
McGeorge, Jr., and wife, Mary, and then filtered back down through all the heirs of William
McGeorge, Jr., and wife.

        In calculating the shares, John Shoemaker inherited an undivided l/8th from his
mother. Only five of the William McGeorge children had living descendants at the time of John
Shoemaker's death, hence, the Ethelwynn Schoff heirs would have inherited 1/5 x 1/2 x 1/8, or
1/80, from Shoemaker. Ethelwynn Schoff had four children, hence, each child (or the heirs of
July 19, 2013
Page 2



each child in most cases) would have inherited 1/4 x 1/80 or 1/320. This is the interest that
you inherited as the sole heir of Muriel Schoff Clark.

        I have acquired most of the surface interest and need to clean up my title by either
acquiring the remaining interests or partitioning the land. The interest that I bought from the
others was based on a price of $600 per acre. This price may seem low, but much of it is in a
flood plain, the timber has been clear-cut (prior to my acquisition), and it has extensive oil and
gas operations being conducted on the surface. I will also assume any property taxes owed
against your interest. Based upon your interest of 1/320 each which is 0.50625 net acres, the
price works out to $303.75 total. I know that this is a small amount, but it is just something I
have to take care of to clean up my title. I will either need to buy the interest from you or
include you in a partition suit.

        I have taken the liberty of preparing a proposed deed. If you would sign the deed,
have it properly acknowledged, and return to me in the enclosed, self-addressed envelope, I
will forward payment to you upon receipt. I am an attorney and former bankruptcy trustee,
but if you have some hesitation about delivering the deed to me prior to receiving payment, I
could arrange for a title company to serve as escrow. Hopefully you will not consider this
necessary considering the relatively small amount involved. Also, I do not intend to be
presumptuous by sending you the deed. I understand that you have not accepted my offer at
this point, but I am trying to acquire as many as I can locate of the last few remaining heirs on
this tract of land.

       Because there are a few heirs that I will be unable to locate, I know that I will soon
have to file a partition suit against the unknown heirs and any owners whose interest I cannot
purchase. This type suit is not as adversarial as most suits and I do not want this to sound as
a threat, but I will have to make you a party to the suit if I cannot purchase the interest.

          Please consult with your advisors on financial matters or your attorney and let me know
what you decide to do.

Sincerely,



Bob Anderson


BA/ci

enclosures

F:\Documents\Clients\misc.ba\PERSONAL FAMILY FILE\Lto Bowen, Ethelwynn Clark.wpd
1124 Skyhawk Mountain Road
Hiawassee, GA 30546
July 27,2013

Bob Anderson
Smead, Anderson and Dunn
2110 Horseshoe Lane
Longview, TX 75605-5628

Dear Mr. Anderson,

I am not interested in selling the 0.5065 net acres in Gregg County that I
own. Granted, it's a small piece of property but since it came down from
my great grandfather I want to hold on to it and pass it down to my children
at some future time.


Please do not name me in your partition suit.

Sincerely,
                                             %o»l,"""//.
 2,-tUu^ 0**H^-                        /      ...         :%\
                                      .>    ."'     d-t   '•.    '*-"

                                     r •§ •' 6      e^    •» '• %z
Ethelwyn C. Bowen                    =co\%           %% ^:8 =
                                     \o^ Vk                     'A-
                                      '^'•''-''W
                       ^/^
                                                     Bob Anderson
                                                  2110 Horseshoe Lane
                                          Longview, Texas 75605-5628
                          Telephone: 903.232.1885 / Fax: 903.232.1881
                                     e-mail: banderson@smeadlaw.com

                                                           August 8, 2013


Ethelwyn Clark Bowen
1124 Skyhawk Mountain Road
Hiawassee, Georgia 30546


Re:        McGeorge Estate
           Gregg County, Texas


Dear Ms. Bowen:


        I would like to accommodate you on your desire not to be a part of a partition but any
partition suit needs to name all owners. I can not just leave the tract unpartitioned. That
would seriously harm the value of my investment. The only way to avoid making you a party
to a partition suit if you will not sell would be to partition the land in kind with those who do
not want to sell. If you want to try this, I will provide you a list of those who have not sold and
if you can get them all to agree to take a part of the land, then we could partition in kind if we
can agree on each party's part, but I don't expect you will be able to get everyone on board
and doubt that you will even be able to locate some of them.

        I am surprised at the sentimental attachment. You earlier sold all of your interest and
now have an interest only due to the death of a distant relative without a will or without closer
relatives. Also, it was my impression that this was never an old family farm. None of the
McGeorge family members have had much contact with this land for many years.

           Let me know if you want the addresses of those that I have been able to locate and
have not sold.


Sincerely,




Bob Anderson


BA/ci
F:\Documents\Clients\misc.ba\PERSONAL FAMILY FILE\L to Bowen, Ethelwyn Clark 2.wpd
                        SMEAD, ANDERSON & DUNN
                                                           ATTORNEYS AT LAW
BOB ANDERSON                                                                                            Writer's Direct Dial:
                                                           2110 Horseshoe Lane                              903/232.1885
MICHAEL L. DUNN                                       Longview, Texas 75605-5628                          Writer's E-Mail:
                                                       Telephone: 903/232.1880                         banderson@smeadlaw.com
                                                        Facsimile: 903/232.1881


                                                            April 21, 2014


  Ethelwyn Bowen
  1124 Skyhawk Mountain Road
  Hiawassee, Georgia 30546

  Re:       Case No. 2014-0349-CCL2:
            Blackberry, LC v. Ethelwynn Bowen etal
            County Court at Law 2 of Gregg County, Texas

 Dear Ms. Bowen:


        I received a copy of your answer in which you state you oppose the partition suit
 and make the statement that "this land was passed down from my great grandfather
 McGeorge." The interest that you currently have was not passed down to you from your
 great grandfather, but from a distant relative, John Shoemaker. The interest that was
 passed down to you from your great grandfather was sold by you to Tony Roling in 1992.
 A copy of this deed is enclosed. You did not own any interest in this property between
 1992 and 2003 when you inherited the interest from John Shoemaker because he died
 without a will and without any closer relatives. This may not matter as to whether or not
 you oppose the partition, but I wanted you to be aware of these facts, if you were not
 already.

 Sincerely,

 SMEAD, ANDERSON & DUNN

           \jL^i/
 Bob Anderson

 BA/ci

 enclosure
 F:\Documents\Cllents\Blackberry v McGeorge heirs 6566.001\LBowen, Ethelwyn - xmitdeed to Roling.wpd
                                                                                                 cTki-J
                                    TRANSMISSION VERIFICATION REPORT


                                                                            TIME       10/23/2014 11: 4a
                                                                            NAME       STAPLES WEST CHESTER
                                                                            FAX        6105968519
                                                                            TEL        6106968311
                                                                            SER.tt     B00A2N234191




            DATE,TIME                                       10/23   11:40
            FAX NO./NAME                                    19032372574
            DURATION                                        00:00:37
            PAGE(S)                                         01
            RESULT                                          OK
            MODE                                            STANDARD




                                      UR (h&H (                         f
                                                                    a




                       Richard Thompson, 610-436-5582, P.O. Box 463, West Chester, PA 19380

                                                                             in the County Court at Law #2
p'UT^r fttrHb          /)eKViT/i To                                                   Gregg County, Texas

                                                                                         Fax 903 237 2574

                                                                                Cause No. 2014-0349-CCL2

     Blackberry LC (Bob Anderson byAdmission) fax 903 232 1881

              vs.



     Ethelwynn Bowen, et. al.

                               Supplement to Defendant Thompson's ~
      Preliminary Objection to Plaintiff's First Amended Petition and Motion to Rescind Order for
                             "Final Non-Jury Trial" scheduled for 10-23-14

     1. Defendant Richard Thompson has just discovered that Plaintiff's offers to heirs of$600/acre
     is below the Gregg County Appraisal District (903-238-8823) assessment as follows

                        Account No.        Acres          Assessment        Value/Acre

    Tract one               23043          49.78            $ 76,870           $1540

    Tract two               23049         112.4             $ 92,230           $ 840

    Total                                 162.2            $169,100            $1042

    2. Description of "rural land/' and "minimum use/' is out of date and inaccurate, as property
    has numerous active wells, pumps, tanks, roads and is extensively used for oil and gas
    nrrtHiir-tinfi
                                                                                                ctftf

 the Court ORDERS the District Clerk to pay the following amounts as final distribution from the
 funds in the registry of the Court:

 Reimburse taxes                               $      3,564.86   Payable to Bob Anderson
 Reimburse court costs                     $          1,041.00   Payable to BobAnderson
 Ad litem                                  $          1,800.00   Payable to John Moore
 Receiver's Fee                            $        12,644.50    Payable to Michael D. Reader
 Receiver'sAttorneyFee                     $         4,126.14    Payable to Boon Calk Echols Coleman
                                                                 & Goolsby, PLLC

 SUB-TOTAL                                          23,176.50




OWNERSHIP INTERESTS:



Bob Anderson(Blackberry)                   $       29,654.46      .b 7.ZZ
Ehtelwynn Bowen                            $          586.14          I ,/ 3
Tony Roling                                $         5,861.41     f I Oi
RichardThompson                        $              260.51             ^0
Unknown Heirs                          $           11,722.83       7-~Z> 6 2-
(Remains in registiy of the Court)
Thomas Yocom                           $            2,149.12         H- is-
Timothy Eckenrode                      $              130.25            >7-?
Christina Frank                        $               52.11
                                                                        • 10
Joseph S. Klimczack, Jr.               $               52.11
                                                                        •10
Robert A. Klimczack                    $               52.11

Timothy Callahan                                    1.302.45
                                                                    •Z -57
SUB-TOTAL                              $           51,823.50
TOTAL                                  $           75,000.00      9% ff

      This Order is final.